PAGE, J.
The plaintiff testified that he was employed to do the work and furnish the materials necessary to remove a violation alleged to have been placed by the building department upon premises owned by the defendant. Neither the notice of the violation nor the requirements thereof were given in evidence, but the plaintiff was permitted, over due objection, to testify that the work done and materials furnished were necessary. This is the conclusion of the witness, and substitutes his judgment for that of the court. The facts showing the necessity of the work should have been proved, in order that a conclusion could have been drawn therefrom by the court.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.